PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_03_FR.txt. 50

OPINION DISSIDENTE DE LORD FINLAY
[Traduction.]

L'origine de l’affaire est la collision entre le Lotus, paquebot
français, et le vapeur turc Boz-Kourt. Cette collision eut lieu au
large du cap Sigri à Mytilène, non dans les eaux territoriales,
mais en haute mer. Le Boz-Kourt fut coulé et huit personnes,
marins et passagers, furent noyées. L’officier de quart à bord du Lotus
était le lieutenant Demons, et, à l’arrivée du Lotus à Constantinople,
il fut arrêté par les autorités turques et poursuivi pour délit aux
termes de l’article 6 du Code pénal turc.

Cet article est ainsi conçu :

« Quand un étranger commet contre un Turc en pays étran-
ger un acte susceptible d'entraîner pour son auteur, d’après
les dispositions du Code pénal turc, un emprisonnement de
plus d’une année, cet étranger sera jugé par les tribunaux et
conformément aux lois pénales de Turquie, s’il est trouvé
sur le territoire turc.

«En pareil cas, les poursuites ne peuvent avoir lieu que
sur la plainte de la Partie lésée ou sur celle du ministre de la
Justice. »

Le dossier relatif aux poursuites intentées devant les tribunaux
turcs ne nous a pas été soumis, mais il est clair que Demons était
inculpé d’avoir causé la collision par sa négligence et d’avoir, de ce
fait, causé la mort des huit Turcs qui furent noyés. Il fut reconnu
coupable et condamné à l’amende et à l’emprisonnement.

Le Gouvernement français allégua que les tribunaux turcs
n'étaient pas compétents pour connaître des poursuites et, par le
compromis en date du 12 octobre 1926, entre les Gouvernements
français et turc, le différend fut renvoyé à la Cour permanente de
Justice internationale. L’article premier du compromis est ainsi
conçu :

« La Cour permanente de Justice internationale sera priée
de statuer sur les questions suivantes :

«1) La Turquie a-t-elle, contrairement à l’article 15 de la
Convention de Lausanne du 24 juillet 1923 relative à l’établis-
sement et à la compétence judiciaire, agi en contradiction des
SI ARRÊT N° 9. — OPINION DISSIDENTE DE LORD FINLAY

principes du droit international — et, si oui, de quels principes
— en exerçant, à la suite de la collision survenue le 2 août
1926 en haute mer entre le vapeur français Lotus et le vapeur
turc Boz-Kourt et lors de l’arrivée du navire français à Stam-
boul, en même temps que contre le capitaine du vapeur turc,
des poursuites pénales connexes en vertu de la législation
turque, contre le sieur Demons, officier de quart à bord du
Lotus au moment de la collision, en raison de la perte du
Boz-Kourt ayant entraîné la mort de huit marins et passagers
turcs ? |

CR) |

La question que la Cour doit trancher est celle de savoir si, en
l'espèce, la Turquie a agi contrairement aux principes du droit
international ; en d’autres termes, les tribunaux turcs étaient-ils
compétents pour juger et condamner Demons ?

L'article 15 de la Convention de Lausanne dispose «qu’en
toutes matières, sous réserve de l’article 16, les questions de com-
pétence judiciaire seront, dans les rapports entre la Turquie et
les autres Puissances contractantes, réglées conformément aux
principes du droit international ».

Cette disposition vise évidemment les principes généraux du
droit international dans le sens habituel de ce terme et s'applique
à la procédure criminelle comme à la procédure civile. L'article 16
n'est pas pertinent en l’espèce.

La question soumise à la Cour est purement de droit criminel.
En ce qui concerne les crimes commis en mer, la pratique est que
Vaccusé est jugé par les tribunaux du pays duquel ressortit le
navire, avec l'alternative possible d’être jugé par les tribunaux
du pays dont ressortit personnellement le fauteur, si sa nationalité
n’est pas la même que celle du navire. Il n’y a qu’une exception :
les pirates sont considérés comme ennemis du genre humain et
peuvent être jugés par les tribunaux de tous pays.

Normalement, toutes poursuites contre Demons, sous l’incul-
pation d’avoir causé par négligence criminelle, dans l'exercice de
son commandement, la perte du navire turc par collision, eussent
été intentées devant les tribunaux français, puisque la France
est le pays de Vinculpé et que c’est sous pavillon français qu'a
navigué le bateau. Il fut jugé et condamné par les tribunaux turcs
et selon le droit turc.
52 ARRÊT N° 9. — OPINION DISSIDENTE DE LORD FINLAY

La première question que la Cour doit traiter est la suivante:
Quel est le sens exact de la question posée dans le compromis,
savoir : La Turquie a-t-elle agi en contradiction des principes du
droit international ?

I] a été allégué, au nom de la Turquie, que cette question implique

que la France, si elle veut avoir gain de cause, doit invoquer quelque
règle précise du droit international qui interdise à la Turquie
les mesures qu’elle a prises. Je ne puis entendre le compromis
dans ce sens. Ce qui y est demandé est simplement si les tribunaux
turcs étaient compétents pour juger et condamner Demons ; si
le droit international autorisait cela, la réponse à la question se-
rait dans l’affirmative ; sinon, elle serait dans la négative. L’on ne
saurait équitablement interpréter le compromis comme imposant
. à la France l'obligation de produire une règle précise qui interdirait
les mesures prises par la Turquie. Si les poursuites turques n'étaient
pas autorisées par le droit international, la Turquie a agi «en
contradiction des principes du droit international». Il n’est pas
question d’une « règle », mais seulement de « principes ».
. La question est posée dans le compromis de façon parfaitement
équitable pour les deux pays, et la tentative de la forcer de telle
sorte qu'il faille entendre que la France est dans l'obligation de
prouver l'existence d’une règle interdisant les mesures prises par la
Turquie est due à un malentendu. La question est de savoir si
les principes du droit international autorisent la Turquie à agir
comme elle l’a fait en l'espèce.

L'on a allégué au nom de la Turquie que le délit commis par
Demons fut commis à bord du Boz-Kourt lorsque, par suite d’une
fausse manœuvre qu’il fit, cé bateau fut abordé par le Lotus ; et,
puisque le Boz-Kourt est un navire turc, il faut, a-t-on dit, le
considérer comme faisant partie du territoire turc ; ils’ensuivrait que
le délit fut commis en territoire turc, tout autant que s’il eût été
commis sur terre dans les limites territoriales de la Turquie.

C’est là une nouvelle et étonnante application d’une métaphore,
et, si on devait la considérer comme justifiée, il s’ensuivrait qu’en
cas de collision en haute mer entre un navire turc et un navire d’une
autre nationalité, l’un quelconque des officiers ou des hommes de
l'équipage du second navire pourrait être arrêté dans n’importe
53 ARRÊT N° 9. — OPINION DISSIDENTE DE LORD FINLAY

quel port turc et jugé devant les tribunaux turcs sous l’inculpation
criminelle d’avoir causé la collision par sa négligence. Cette opinion
semble fondée sur une conception erronée de l’idée selon laquelle
un navire en haute mer peut être considéré comme faisant partie
du territoire du pays dont il bat le pavillon.

La thèse de la Turquie est que le crime fut commis en territoire
turc, savoir sur un navire turc en haute mer, et que, par conséquent,
les tribunaux turcs sont territorialement compétents ; un bateau
est un bien meuble ; ce n’est pas un lieu ; lorsqu'il navigue, il change
de place jour par jour et heure par heure, et, dans un port, c’est un
bien meuble qui, temporairement, se trouve être dans un endroit
déterminé. La compétence pour connaître de crimes commis à bord .
d’un navire en mer n’est pas du tout de nature territoriale ; elle
dépend de la législation qui, par commodité et par consentement
mutuel, s'applique dans le cas de ces biens meubles de nature très
spéciale que sont les navires. Il me paraît impossible d'appliquer,
avec quelque raison, le principe du locus delicti aux cas de collision
entre navires, afin de déterminer quels sont les tribunaux compé-
tents : cette détermination dépend des principes du droit maritime.
La compétence pénale, pour faits de négligence ayant causé une
collision, appartient aux tribunaux du pays du pavillon, sous
réserve que, si le fauteur est d’une autre nationalité que celle du
bateau, les poursuites peuvent alternativement avoir lieu devant
les tribunaux de son propre pays.

Le cas me semble clair déjà sur la base des principes ; mais il y
a également des précédents qui conduisent à la même conclusion.

Dans l'affaire du Franconia (R. c/ Keyn, 1877, 2 Ex. Div. 63), il
fut allégué, au nom de la Couronne et pour le même motif que nous
examinons maintenant, que les tribunaux anglais étaient compé-
tents pour connaitre de poursuites pour homicide.

Keyn commandait un bateau allemand et, par négligence de sa
part, il entra en collision avec un bateau britannique, le Strathclyde ;
le Strathclyde fut coulé et un passager anglais à bord fut noyé.
Keyn fut convaincu d’homicide par la Cour centrale criminelle.
La question de compétence fut débattue par la Court for Crown
Cases Reserved. Tl était allégué que les tribunaux anglais étaient
compétents du fait que Keyn avait commis un homicide a bord
d’un navire britannique. La collision avait eu lieu-dans les eaux
territoriales, mais, en l’espéce, ce point est sans importance. Comme
54. ARRÊT N° 9. — OPINION DISSIDENTE DE LORD FINLAY

le dit Amphlett, J. A. (page 118 du rapport dans la 2 Ex. Div.), ce
‘moyen était tout à fait indépendant de la question de la zone de trois
milles, et, s’il était reconnu fondé, il justifierait la condamnation du
prisonnier, même si le délit avait été commis au milieu de l'océan.
Il fut décidé, à la majorité de onze des treize juges qui constituaient
la Cour, que la condamnation ne pouvait être maintenue sur ce
terrain. | .

Le point ainsi tranché est tout à fait le même que celui qui se
présente en l'espèce. La décision fut que la circonstance que la
mort fut causée à bord du navire britannique du fait de la négli-
gence criminelle du capitaine du navire étranger, ne donnait pas
compétence aux tribunaux anglais pour connaître de poursuites
pénales contre ledit capitaine. Il s'agissait d’un cas de collision
entre un navire allemand et un navire britannique, qui posait,
évidemment, une question de droit international. Onze juges
contre deux maintinrent que les tribunaux britanniques n'étaient
pas compétents. Je ne crois pas correct de dire que c'était
uniquement une question de droit anglais qui était posée. Du
moment que les bateaux étaient de nationalité différente, la
- décision dépendait des principes du droit international. Le droit
international, lorsqu'il est applicable, est considéré comme faisant
partie du droit anglais, et nos juges doivent en conséquence
l'appliquer. Il me semble qu’il n’est pas juste de considérer l'affaire
R. c/ Keyn comme si elle était une décision sur une simple ques-
tion de droit interne anglais. Il n’est pas possible que les juges aient
ignoré le fait qu'ils avaient affaire à des navires de nationalité diffé-
rente, et leur décision doit avoir été fondée sur le droit applicable
à un cas de ce genre. Certes, la décision se fondait sur l’opinion
qu’un tribunal anglais avait en ce qui concerne le contenu du droit
international en la matiére ; mais c’était bien le droit international
qu'il devait appliquer. Cette décision ne lie pas notre Cour. Mais on
doit la considérer comme étant d’un grand poids et l’on ne saurait
la négliger en prétendant qu’elle ne traite que d’un point du droit
interne anglais. Quelques expressions employéés par l’un des deux
juges dissidents (Denman, J.) pourraient, sur un examen superficiel,
donner l’idée que l'affaire roulait sur le droit anglais. Ces expressions
sont reproduites aux pages 100 et ror du rapport (voir ci-dessus). Le
savant juge discutait du sens de la Section 22 du Statut 4 et 5
Guillaume IV, chapitre 36, qui donnait juridiction a la Cour cen-
trale criminelle pour connaître de délits commis en haute mer.
55 ARRÊT N° Q. — OPINION DISSIDENTE DE LORD FINLAY

Il dit : « Cette question me paraît rouler principalement sur le point
suivant : en quel lieu le délit fut-il commis ? et, en tranchant cette
question, je crois que nous sommes dans l’obligation de nous pro-
noncer conformément aux principes du droit anglais. » Il dit ensuite
qu'un principe du droit anglais est qu’un bateau anglais, en ce qui
concerne les délits commis à son bord, doit être considéré comme
territoire britannique soumis à notre droit, tout autant qu’une
autre partie quelconque des territoires appartenant à la Reine.
Ces termes employés par le juge Denman ne me paraissent pas tou-
cher la question du droit applicable lorsqu'il s’agit d’un abordage
entre un navire britannique et un navire étranger.

II.

Quoi qu’il en soit, la Turquie fonde sa compétence encore sur
un autre motif. L'arrêt de la Cour ne se prononce pas à son sujet ;
la Cour ayant décidé conformément à la thèse turque sur le premier
point — celui dont j’ai parlé jusqu’à présent — elle a estimé inutile
de se prononcer sur l’autre point. Mais comme, à mon regret, je
diffère de la conclusion à laquelle la Cour est arrivée sur le premier
point, il m'est nécessaire de traiter le second. Nous avons eu
l'avantage d’entendre à son propos une argumentation très complète
et très fouillée.

La Turquie allègue que les poursuites de Demons devant les tri-
bunaux turcs étaient justifiées par l’article 6 du Code pénal turc
ci-dessus cité, pour le motif que Demons, par sa négligence en
commandant le Lotus d'où sont résultées la collision et la perte de
vies turques, était coupable d’un acte, lequel, lorsqu'il est entré
en Turquie, le mettait, en vertu du droit turc, sous le coup de pour-
suites devant les tribunaux turcs conformément audit article.
Il a été assumé, en l'espèce, d’un commun accord, que la collision
qui s’est produite au large du cap Sigri, eut lieu « en pays étranger »
au sens dudit article, et la question qui nous est soumise est pure-
ment une question de droit international.

On veut justifier le fait de promulguer des lois qui atteignent des
étrangers en alléguant qu’elles sont nécessaires pour la « protection »
des nationaux. Chaque pays a le droit et le devoir de protéger ses
nationaux lorsqu'ils se trouvent à l'étranger. S'ils sont l’objet de
crimes lorsqu'ils se trouvent à l'étranger, leur gouvernement peut
56 ARRET N° 9. — OPINION DISSIDENTE DE LORD FINLAY

demander que les auteurs en soient poursuivis ; mais il doit le
faire dans la forme voulue et devant les tribunaux compétents.
Le gouvernement du pays de la victime est fondé afaire pression sur
le gouvernement du délinquant, afin qu’il soit traduit en justice ;
mais il n’a pas le droit de prêter à cet effet à ses propres tribunaux
une compétence qu’ils ne possèdent pas.

Le droit des gens ne reconnaît pas une compétence fondée sur
la « protection » ; il n’y a jamais eu un consentement général des
nations à cette fin, consentement qui serait requis pour que cette
théorie devint partie du droit international. Tout État qui estime
nécessaire d'acquérir ce pouvoir devrait, par convention, s'assurer
du consentement des autres États touchés. Une telle convention
devrait évidemment définir les limites et les conditions d’exercice
de ce pouvoir. Un pays n’est pas plus fondé a s’arroger compétence
sur des étrangers, qu'il ne le serait à annexer un morceau de terri-
toire qui se trouverait lui être très utile. Toute convention de cette
nature, qui traiterait de la compétence pour connaître des délits
par négligence dans le commandement d’un navire, devrait évidem-
ment être étudiée d’une façon extrêmement soigneuse au point
de vue de la définition de ce qui, selon la convention, rentre dans
la compétence des tribunaux comme constituant un cas de négli-
gence criminelle. Il serait extraordinaire que la convention se
trouvât avoir créé une telle compétence mais qu’elle eût laissé
aux tribunaux du pays intéressé le soin de déterminer dans chaque
cas d'espèce ce qui constitue une négligence criminelle aux fins
de ladite compétence.

Je désire citer ce qu’a dit Oppenheim au sujet de la « protection »
(vol. I, “Peace”, p. 239, paragraphe 147) :

.«De nombreux États revendiquent compétence et menacent
de punir certains actes commis par un étranger dans des pays
étrangers. Les États qui revendiquent une compétence de cette
nature veulent punir certains actes dirigés soit contre l’État lui-
même, tels que: haute trahison, fabrication de fausse monnaie,
etc., soit contre ses citoyens, tels que: meurtre, incendie par
malveillance, injures, diffamation, etc. Ces États ne peuvent
évidemment exercer leur juridiction tant que l'étranger intéressé
reste en dehors de leur territoire. Mais si, après avoir commis un
tel acte, il rentre dans leur territoire et, de la sorte, tombe sous le
coup de leur suprématie territoriale, ils ont l’occasion de le punir.
57 ARRÊT N° 9. — OPINION DISSIDENTE DE LORD FINLAY

Donc, la question est de savoir si les Etats sont compétents pour
connaître d’actes commis par des étrangers à l’étranger, et si
l'État auquel appartient ledit étranger est obligé d’accepter la
condamnation de ce dernier lorsqu'il rentre dans le pouvoir des
premiers. La question, qui est controversée, devrait être l’objet
d'une réponse négative ; car, au moment où lesdits actes criminels
sont commis, leurs auteurs ne se trouvent ni sous la puissance
territoriale, ni sous la puissance personnelle des États intéressés ;
et un État ne peut exiger le respect de ses lois que de la part des
étrangers qui Se trouvent sur son territoire soit d’une façon per-
manente, soit d'une façon temporaire. On ne peut pas dire qu’une
coutume du droit des gens se soit développée consacrant le droit
pour un Etat d'étendre sa juridiction sur les actes commis par un
étranger à l’étranger ; et le droit de protection revenant à chaque
État sur ses ressortissants à l'étranger, l’autoriserait à intervenir
chaque fois qu’un de ses ressortissants à l'étranger se verrait
menacé de poursuites pénales devant les tribunaux d’un autre
État pour des délits qu’il n’a pas commis au moment où il se trouvait
sous la puissance territoriale dudit État. »

A mon avis, cet extrait expose, d’une façon exacte, quel est le
droit international applicable. Son importance n’est pas touchée
par le fait, visé dans les notes de la page 240, que la doctrine con-
tinentale est d’un autre avis. Nous avons affaire avec la question
de savoir quel est le droit international et non pas quel il devrait
être.

Oppenheim passe ensuite à l’affaire Cutting qui surgit, en 1886,
entre les Etats-Unis et le Mexique, affaire dont les faits ont été
exposés au cours de la présente instance. Rien n’a été décidé en
l'affaire Cutting, et la question de la compétence a continué d’être
le sujet de discussions parmi les juristes. Dans The British Year
Book of International Law de 1925, se trouve, aux pages 44 et
suivantes, un article de W. E. Beckett sur « l’exercice de la juridic-
tion criminelle sur les étrangers », où est relatée l’histoire de la
controverse jusqu’à nos jours.

Notre Cour ne pourra jamais avoir à rechercher si une « protec-
tion » de cette nature est ou n’est pas désirable. La question qui
se pose à la Cour sera toujours, en absence de conventions, sim-
plement de savoir si ce principe a été adopté par le consentement
mutuel des nations comme partie du droit international. Comme
58 ARRÊT N° 9. — OPINION DISSIDENTE DE LORD FINLAY

un simple point de fait, il me paraît que, jusqu’à présent, il n’a
pas encore été ainsi adopté. Certes, la Cour ne saurait se permettre
d'entrer en discussion pour ou contre cette théorie. La question
est simplement de savoir si, par consentement général, la « protec-
tion » de cette nature est devenue partie du droit international.
Sila réponse est dans la négative, comme je crois qu’elle doit l’être,
l’article 6 du Code pénal turc ne lie pas la France, et la compétence
des tribunaux turcs pour juger Demons ne saurait être justifiée
par ce moyen.

Évidemment, chaque pays a le droit de protéger la personne
et les biens de ses ressortissants. Lorsqu'un dommage est causé,
l'État peut demander réparation et veiller à ce qu’elle soit donnée.
Mais l’assertion selon laquelle l’État peut, en vertu d’une disposition
quelconque de sa législation, assumer compétence au criminel à.
l’égard d’un prétendu crime commis à l’étranger ou en haute mer
est toute nouvelle. Le gouvernement du pays de la victime peut
s'adresser au gouvernement du pays où fut.commis le délit, afin
que les délinquants soient dûment punis conformément à la loi,
mais il ne peut promulguer des lois aux fins de rendre punissable
ces délinquants par ses propres tribunaux, sauf en application
d’une convention conclue avec l’autre Puissance intéressée.

A mon avis, les deux motifs invoqués par la Turquie en faveur
de la condamnation sont mal-fondés, et la France a droit à obtenir
de la Cour un arrêt en sa faveur.
